Appeal by the defendant from a judgment of the County Court, Westchester County (Carey, J.), rendered August 17, 1989, convicting him of robbery in the first degree (two counts), robbery in the second degree, and burglary in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his identity as one of the robbers beyond a reasonable doubt. Viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The accuracy of an eyewitness’s identification is a question for the jury to assess (People v Joyiens, 39 NY2d 197, 203; People v Tugwell, 114 AD2d 869, 871). Further, there was evidence from the defendant himself linking the defendant to the crime.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Sullivan, J. P., Rosenblatt, Miller and Ritter, JJ., concur.